Citation Nr: 1218815	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO.  08-23 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for fibromyalgia, to include as secondary to back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.

In March 2009, the Veteran presented testimony at a hearing before RO personnel.  A copy of the hearing transcript is associated with the claims file and has been reviewed.

The issues of entitlement to service connection for a neck disability and for fibromyalgia, to include as secondary to back disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent and probative evidence of record serves to link the Veteran's currently diagnosed back disability to his military service.


CONCLUSION OF LAW

The Veteran's currently diagnosed back disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a back disability.  The Board will first discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

A VCAA notice letter was sent to the Veteran regarding his service connection claim in June 2006.  This letter appears to be adequate.  The Board need not discuss in detail the sufficiency of the VCAA notice letter in light of the fact that the Board is granting the claim.  Therefore, because the Board is granting the Veteran's claim, any deficiencies of VCAA notice or assistance are rendered moot.  
 
The Board further notes that the Veteran received proper notice as to degree of disability and effective date in the June 2006 VCAA letter, as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Furthermore, as discussed below, the Board is granting the Veteran's service connection claim.  It is not the Board's responsibility to assign a disability rating or an effective date in the first instance.  

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a back disability.


Service connection for a back disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a diagnosis of a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A "current disability" means a disability shown by competent medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2011).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2011).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates multiple diagnoses of a back disability, to include recurrent back and left radiculopathy post spinal fusion.  See, e.g., the January 2007 VA examination report.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran has stated throughout the course of the appeal that during military service in Germany, he injured his back when he fell out of a truck.  See, e.g., the March 2009 RO hearing transcript, page 1. 

Although the Veteran's service treatment records do not reflect an in-service accident as reported by the Veteran, the Board notes that the Veteran is competent to attest to experiencing such an accident during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of falling out of a truck.  Moreover, the Board observes that the Veteran has submitted lay statements from his brother and sister as well as from his friend, D.B., which document the Veteran's report of his in-service injury at the time of the injury.  There is nothing in the claims folder to suggest that the Veteran did not sustain the accident as described and the Board finds his testimony regarding the incident to be credible.  Accordingly, Hickson element (2) is met with respect to in-service injury.

Turning to Hickson element (3), medical nexus, the competent evidence demonstrates that the Veteran's currently diagnosed back disability is related to his military service.  The only competent medical opinion of record concerning the issue of medical nexus is the report of the January 2007 VA examiner.  

Specifically, the January 2007 VA examiner considered the Veteran's in-service back injury as well as postservice treatment for his back, to include a spinal fusion in 1984 and treatment for his back as a result of slipping and falling at work in 2005.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded that "[the Veteran's] back condition today is at least as likely as not a result of his military injuries."  The VA examiner's rationale for his conclusion was based on examination of the Veteran and review of his medical history.  The VA examiner specifically noted that the Veteran's in-service back injury resulted in chronic pain which eventually resulted in the spinal fusion in 1984.  He further documented the Veteran's resulting degenerative changes of the back and neuropathy as well as use of medication for treatment.  

The January 2007 VA examination report appears to have been based upon thorough examination of the Veteran and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  It also appears to be congruent with the Veteran's medical history.

Crucially, there is no competent medical evidence which indicates that the Veteran's current back disability is not related to his military service.  Also of significance is the fact that the treatment records associated with the Veteran's claims folder contain nothing to otherwise explain the Veteran's longstanding back disability.
  
In short, based on the total record, the Board finds that there is sufficient competent medical evidence to indicate a positive medical nexus between the Veteran's current disability and his in-service injury.  Hickson element (3), and therefore all elements, is satisfied.  Accordingly, the Veteran has met all requirements needed to establish service connection for a back disability.  The benefit sought on appeal is therefore granted.  


ORDER

Entitlement to service connection for a back disability is granted.


REMAND

Service connection for a neck disability

The Board finds that an additional remand is necessary prior to review of the Veteran's claim of entitlement to service connection for a neck disability.  Specifically, the Veteran was afforded a VA examination for his claimed neck disability in December 2006.  For the reasons discussed below, the Board finds the December 2006 VA examination is inadequate for purposes of deciding the claim.

The Board observes that the December 2006 VA examiner noted the Veteran's complaints of neck pain.  After examination of the Veteran, the VA examiner declined to diagnose the Veteran with a neck disability.  The examiner indicated that an examination of the Veteran's muscles and joints was essentially normal and she did not document any abnormalities of the neck.  Crucially, however, the VA examiner specifically noted that the Veteran's claims folder was not available for review.  Notably, private treatment records dated from July 2006 to March 2009 from E.B., M.D. in connection with the Veteran's workman's compensation disability claim document a diagnosis of neck pain.  Moreover, private treatment records dated from November 2005 to January 2006 document diagnoses of minimal degenerative disc changes of the cervical spine as well as a cervical strain.  See, e.g., a private treatment record from CDI Meridian dated in January 2006.  There is no indication that these records documenting diagnoses of a neck disability were reviewed by the December 2006 VA examiner.  As such, the Board finds that the December 2006 VA examination is inadequate for evaluation purposes.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].       

In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether the Veteran currently has a neck disability (or has had a neck disability at anytime during the course of the appeal), and if so, whether such neck disability is related to his military service.  See Charles v. Principi, 16 Vet. App.  370 (2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2011) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim). 

Service connection for fibromyalgia

In order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Wallin v. West, 11 Vet. App. 509, 512 (1998).

As to the first element-current disability, the medical evidence of record documents diagnoses of fibromyalgia.  See, e.g., the December 2006 VA examination report.

With respect to Hickson element (2), in-service disease or injury, or evidence of a service-connected disability, the Veteran has contended that his fibromyalgia is related to his in-service fall from a truck as discussed above, and is also aggravated by his back disability.  See, e.g., the March 2009 RO hearing transcript, page 3.  As discussed above, the Board finds the Veteran's report of his in-service injury to be credible.  Further, the Board notes that the Veteran is service-connected for a back disability.  

With respect to element (3), medical nexus, the medical evidence currently associated with the Veteran's VA claims folder is absent an opinion as to a possible causal relationship between the Veteran's fibromyalgia and his military service as well as his service-connected back disability.  In light of the foregoing, the Board is of the opinion that a clarifying VA examination would be probative in ascertaining whether the Veteran's fibromyalgia is related to either military service or the service-connected back disability.  See Charles and McLendon, both supra; see also 38 C.F.R. § 3.159(c)(4), supra.

An additional factor that needs to be considered is the Court's holding in McClain v. Nicholson, 21 Vet App 319 (2007) that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even though the disability resolves prior to the adjudication of the claim.  The Board cannot exclude the possibility that the Veteran exhibited fibromyalgia during the pendency of this appeal that had resolved.  In the event that the VA examination does not show fibromyalgia, the type of scenario addressed under McClain must be addressed on examination as well.


Accordingly, the case is REMANDED for the following action:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his neck disability and fibromyalgia claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources. All attempts to secure this evidence must be documented in the claims folder by the RO.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The Veteran must then be given an opportunity to respond.

2.  The RO should then arrange for a physician to examine the Veteran and review the Veteran's VA claims folder.  The examiner must provide an opinion, with supporting rationale, as to the following:

a. Identify any neck disability that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since May 2006).

b. If a neck disability is identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's neck disability is etiologically related to his active military service to include in-service injury due to falling from a truck;

c. If a neck disability is identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's neck disability is either (i) caused by or (ii) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service connected back disability;

d. Identify any disability manifested by fibromyalgia that is currently shown or otherwise indicated in the record during the course of the appeal (i.e., at any time since May 2006).

e. If fibromyalgia is identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's fibromyalgia is etiologically related to his active military service, to include in-service injury due to falling from a truck;

f. If fibromyalgia is identified, provide an opinion as to whether it is at least as likely as not (50 percent or greater) that the Veteran's fibromyalgia is either (i) caused by or (ii) aggravated (i.e. permanently worsen beyond the normal progression of the disability) by his service-connected back disability.  
g. If the examiner finds that the Veteran neck disability and/or fibromyalgia is aggravated by the service-connected back disability, then he/she should quantify the degree of aggravation.

The examiner should indicate in his/her report that the claims file was reviewed.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  A rationale for all opinions expressed should be provided.  A report should be prepared and associated with the Veteran's VA claims folder.  

In providing the requested opinion, the examiner should be advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.
   
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


